Citation Nr: 0635592	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include separate evaluations for each 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Louis, Missouri, which denied a rating in excess of 10 
percent disabling for bilateral tinnitus, to include 
consideration of separate evaluations for each ear.  


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F .3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for tinnitus was granted by the RO in 
April 1981 and a 10 percent evaluation was initially 
assigned.  The veteran essentially requested a separate 
10 percent evaluation for tinnitus in each ear via a January 
2003 representative statement that served as a claim for an 
increased rating.  The RO denied the veteran's request in a 
January 2003 rating decision because, under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent evaluation for tinnitus of each ear.  
The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F .3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006) have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


